Citation Nr: 1135954	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-37 648	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for PTSD and assigned a noncompensable evaluation effective from May 25, 2006. 

In an October 2007 rating decision, the RO later increased the evaluation for the Veteran's service-connected PTSD from noncompensable to 30 percent effective from May 25, 2006, which was the date of the Veteran's original claim.  In an April 2009 rating decision, the RO increased the evaluation of PTSD from 30 percent to 70 percent, effective on May 25, 2006.  

In October 2008, the RO issued another rating decision denying service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) for that issue in December 2008, but a statement of the case (SOC) was never issued.  Nevertheless, in April 2009, the Veteran wrote that he wished to withdraw his appeal on the issue of service connection for bilateral hearing loss.  Because a SOC was not issued and a VA Form 9 (substantive appeal) was not filed, the issue is not presently on appeal before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204(d), 20.302.  

The Veteran's service representative later submitted a brief in September 2011.  As discussed in more detail below, the Board finds that this brief constitutes a new claim for an increased rating for PTSD.  The Veteran's service representative also raised a claim for a TDIU as a component of the increased rating claim in the September 2011 brief.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the claim for TDIU is a component of the new claim for an increased rating, as the prior claim for an increased initial evaluation had previously been withdrawn.  These two new claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In April 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the grant of a 70 percent evaluation for his PTSD satisfied his appeal.

2.  The Veteran's representative submitted an informal hearing presentation in May 2011, but the time period for reinstating the appeal had already expired.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to an initial evaluation higher than 70 percent for PTSD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the RO issued a rating decision and a SSOC in April 2009 granting a 70 percent rating for PTSD effective from the date of his original claim of service connection for that disorder.  The Veteran then submitted a statement indicating that the grant of 70 percent for PTSD satisfied his appeal for that issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board finds that he has withdrawn his appeal on the issue.  

For sake of clarity, the Board does recognize the informal hearing (IHP) submitted by the Veteran's service representative in September 2011.  In the IHP, the service representative argued that a total (100 percent) evaluation is warranted for the Veteran's service-connected PTSD, or in the alternative, that the claim should be remanded for a new VA examination.

The Board points out that the Veteran himself had already withdrawn his appeal on the claim at the time of September 2011 IHP.  Thus, the issue was no longer in appellate status in September 2011.  See 38 C.F.R. § 20.204(a)(3) ("[u]ntil the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.").  The September 2011 brief did not expressly mention the Veteran's prior withdrawal of the claim, yet the Board further notes that the time period for reinstating the appeal had expired by September 2011.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204(d), 20.302.  As such, the Board may not address the merits of the arguments raised in the September 2011 IHP.  Rather, the issue is being referred to the RO as a new claim.  

For these reasons, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD is dismissed.



		
JESSICA J. WILLS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


